Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Election/Restrictions
Claims 1-9 & 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 August 2021.
Applicant's election with traverse of Group II (claims 10-17 and newly submitted claims 24-29 in the reply filed on 8 August 2021 is acknowledged.  The traversal is on the ground(s) that the burden has not been met by the Examiner.  This is not found persuasive because the corresponding feature was deemed not a special technical feature due to the example explicitly laid out on page 4 of the restriction requirement. No specific arguments are found directed to prior art to Elmer, and why the corresponding technical feature is purportedly not found. Due to the lack of specific argument to Elmer, it appears that the disclosure to Elmer is admitted by Applicant to be prior art. Applicant states that “the proposed claims as originally filed have a general support structure which is portable and capable of assembly and disassembly,” however, the elected claims do not state assembly and disassembly. Thus, the purported limitation was not a common feature of the independent claims. 
In contrast to Applicant arguments, both portability and collapsibility of the structure of Elmer have been noted in the restriction requirement (see reproduced image from the restriction requirement below). It is unclear how the burden has not been met.

    PNG
    media_image1.png
    330
    662
    media_image1.png
    Greyscale
The species election was not traversed by Applicant, and no specific arguments are found regarding the species election requirement.
Additionally, claims 16, 17, & 29 are withdrawn. Claim 16 recites first and second integral units of the support frame which are only discussed in the background of the specification [0016]. Claim 17 is dependent from claim 16. Claim 29 recites multiple planters which are not disclosed in reference to the elected embodiment, nor is it clear how the inventor would have intended to implement more than one planter (504, Fig. 5A).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because, Fig. 5C provides elements 502 & 504 in a different arrangement than in Fig. 5A (same embodiment). Fig. 5C also provides two different elements 504. The top left element 504 was --501-- in Fig. 5A. Please conduct a thorough review of the figures for consistency and clarity.


Specification
The disclosure is objected to because of the following informalities: one page 11, element 507 references “a tower” when in the remainder of the specification, 507 is the support frame. It is recommended to remove the first occurrence of “507” on page 11 for clarity. Page 11, line 4, the typographical error “planter unites” should be corrected to --planter units--. 
Appropriate correction is required.

Claim Objections
Claims 10, 12, 15, & 25-28 are objected to because of the following informalities: in each of claims 10, 12, & 25-28, the use of the term “component parts” is atypical in U.S. practice and is not only repetitive (“component” and “part” have similar meanings), but ambiguous. Further for claim 12, “a engineered” should be replaced with --an engineered--. In Claim 15, “where in” should be replaced with --wherein--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 & 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 10, the use of the phrase “at least an opening in the at least partial bottom surface to suspend plant growth in a downward direction” renders the claim vague and indefinite since it is unclear how an aperture (a partial absence of a bottom wall) could suspend (hang) anything. While this phrase is found in [00014] of the instant specification, no clarity is gleaned from the context of this same phrase.
RE Claim 14, the use of the phrase “wherein the support frame and the at least one planter are injection molded plastic” renders the claim vague and indefinite since claim 10 each of the support frame and the at least one planter [[are]] is injection molded plastic--, for clarity.
Claim 15 recites the limitation “the apparatus” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
RE Claim 25, the phrase “wherein the support frame comprising at least a first component part is a base and at least a second component part…” is unclear because 1) it appears to be introducing new component parts, when claim 10 has established at least two - are these new or existing component parts, and 2) claim 10 recites the “component parts” as “at least four integrated side panels” - however, sides do not typically form a base, and there is very little context provided about this aspect in the claim. 
RE Claim 26, the use of the phrase “further comprising a plurality of component parts” renders the claim vague and indefinite since it is unclear whether these include or preclude the already established “component parts” of claim 10 and/or the first and second component parts of claim 25. 
Claims 11-13, 24, 27, & 28 are rejected as ultimately dependent from claim 10 rejected above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13, 15, & 24-28 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Park Hyo-taek (KR 20120006418).
For Claim 10, Hyo-taek discloses a gardening system (as illustrated in Figure 2) that is portable (in the same manner as the instant invention, the device to Hyo-taek may be disassembled and moved, thus it is “portable”), the gardening system comprising:
a support frame (the bottom planter 100/110 + support members 200 + rods 210) having at least four integrated side panels (sidewalls of the bottom planter 100/110) that are component parts (the sidewalls of the bottom planter 110, along with the supports 200 and rods 210, are all “components” or “parts” of the support frame), the component parts being collapsible or capable of taking a compact configuration (as illustrated in Fig. 2, the device may be disassembled such that the bottom planter 110 and the supports 200 and rods 210 are taken apart from one another); and
at least one planter (one of the top two planters 100/110) comprising at least a primary frame in expanded configuration (the expanded view is illustrated in Fig. 2, where the partition 111 is outside of each respective planter 100/110) and capable of being reversibly reduced to a compact form (when the partitions are inserted into the respective planter), the primary frame having at least four side walls (each planter 100/110 has four walls, Fig. 2) that form one or more trays nested inside the primary frame (the middle planter 100/110 comprises a bottom surface, 
wherein the at least one planter is removably positioned upon the support frame to create a garden (in the same manner as the instant invention, the device is capable of assembly, forming a garden defined by the above-claimed components, as illustrated in Figure 2).
For Claim 11, Hyo-taek discloses the gardening system of claim 10, and Hyo-taek further discloses wherein the garden is reversibly assembled (the device is capable of being assembled and disassembled). 
For Claim 13, Hyo-taek discloses the gardening system of claim 10, and Hyo-taek further discloses wherein the support frame and the at least one planter are folded, nested, or collapsed when packaged or stored (each of the planters 100 and the supports 200 and rods 210 are all capable of disassembly, Fig. 2, the intent-- “packaged or stored” does not provide further structural limitation).
For Claim 15, Hyo-taek discloses the gardening system of claim 10, and Hyo-taek further discloses where in the support frame and the at least one planter are constructed as interchangeable parts of the apparatus such that the support frame and the planter can be inverted in use (the device of Hyo-taek is capable of being inverted, if the user desires, such that plants are supported on the “underside” of the planters 100, now accessible from the top of the device).

For Claim 25, Hyo-taek discloses the gardening system of claim 10, and Hyo-taek further discloses wherein the support frame comprising at least a first component part is a base (rods 210 form a basis of the device) and at least a second component part is stacked upon the first component part when in use (240 are assembled into hollow rods 210).
For Claim 26, Hyo-taek discloses the gardening system of claim 25, and Hyo-taek further discloses further comprising a plurality of component parts (112, 220, 240, for example) stacked with the first and second component parts (all components 112, 220, & 240 are assemblable to the device).
For Claim 27, Hyo-taek discloses the gardening system of claim 25, and Hyo-taek further discloses wherein the second component part nests inside the first component part when not in use (cap elements 240 fit inside the planter 100, meeting the claim limitation, Fig. 2).
For Claim 28, Hyo-taek discloses the gardening system of claim 26, and Hyo-taek further discloses wherein the planter is placed upon the top of the plurality of component parts when in use (without a clear understanding of which component parts comprise the component parts being referenced herein, the device of Hyo-taek is configured with many supporting elements underneath of the planter 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyo-taek and Caruso (US 8245443).
For Claim 12, Hyo-taek discloses the gardening system of claim 10.
Hyo-taek is silent to the materials of the device, especially wherein the support frame comprises one or more component parts that are metal, stone, plastic, wood, or a engineered material.
Caruso, like prior art above, teaches a planter device (title, disclosure, particularly Figs. 28-34), further comprising plastic injection-molded planters (Column 7, lines 55-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planters of Hyo-taek by injection molding them from plastic as taught by Caruso, in order to use a well-known material in the art which is easily cleaned, to provide planters which are easily manufactured and shipped. Such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For Claim 14, Hyo-taek discloses the gardening system of claim 10.

Caruso, like prior art above, teaches a planter device (title, disclosure, particularly Figs. 28-34), and further teaches using plastic injection molding techniques to make nesting planters (Column 7, lines 39-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planters of Hyo-taek by injection molding them from plastic as taught by Caruso, in order to use a well-known material in the art which is easily cleaned, to provide planters which are easily manufactured and shipped. Such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
It would have been further obvious to provide the supports and rods of Hyo-taek by using the above-noted injection molding technique as taught by Caruso, in order to provide a cohesive assembly employing similar and available materials which are well-known, and easily cleaned and maintained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of US 20180220606, US 20170273253, US 9585312, DE 202015004782, US 9332695, US 20150201563, US 20150181814, US 20150047258, US 20120174481, US 20110289837, EP 2368464, US 7712255, KR 20090003019, US 7168715, US 4419843, and US 3076289 as being very similar to the claimed invention.
The disclosures of AT 523629 B1, EP 3491910 A1, KR 101884366 B1, US 20170354096 A1, US 20170318752 A1, US 20170273254 A1, US 9521811 B2, DE 202015102950 U1, US 8453379 B1, US 20100287834 A1, KR 100837799 B1, GB 2435388 A, US 7168715 B1, US 6745514 B1, US 6612073 B1, US 6442895 B1, US 6092333 A, US 5930951 A, US 5440836 A, US 5438797 A, US 5404672 A, US 5136807 A, US 4736543 A, US 3452475 A, US 3375953 A, US 3293798 A, US 3169659 A, and US 1688407 A as similar to the vertical or nesting construction of the instant planter.
Expanding planter containers may be found in the disclosures of US 20140202078 A1, US 8635808 B1, US 4369598 A, US 4115950 A, and US 3220603 A.
The disclosure of DE 202013002569 U1 is similar in the ability of the device of the instant disclosure to be rearranged.
US 8215059 B2 illustrates that modularity is well known in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643